DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 08/03/2020, in which claims 1-2, 4-5, 7-12, and 14-15 are pending and ready for examination.

Response to Amendment
Claims 1, 11, and 15 are currently amended.

Response to Argument
Applicant’s arguments with respect to claims 1, 11, 15 in Remarks filed on 08/03/2020 have been considered but are moot upon further consideration and a new ground of rejection made under 35 USC 103 based Nam (US Pub. 2018/0316934 A1) in view of Puri (WO 2014120367 A1), and further in view Li (US 20170208336 A1, supported by provisional application No. 62/279233), Nam (US Pub. 2018/0316934 A1) in view of Puri (WO 2014120367 A1) and Li (US 20170208336 A1, supported by provisional application No. 62/279233), as applied to claim 2, and further in view of Sugio (US Pub. 20140211857 A1), and Nam (US Pub. 2018/0316934 A1) in view of Puri (WO 2014120367 A1) and Li (US 20170208336 A1, supported by provisional application No. 62/279233), as applied to claim 2, and further in view of Sugio (US Pub. 20130308708 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 11-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nam (US Pub. 2018/0316934 A1) in view of Puri (WO 2014120367 A1), and further in view Li (US 20170208336 A1, supported by provisional application No. 62/279233).

Regarding claim 1, Nam discloses a method of decoding an image by using a block map, the method comprising (Nam; Para. [0058, 74, 264]. A system/method is used to perform coding using a block map.): 
receiving a bitstream of an encoded image (Nam; Para. [0058-59]. A bitstream of an encoded image is received.); 
determining one or more blocks in a picture by using split information obtained from the bitstream (Nam; Para. [0265]. One or more blocks are determined by using a split information.); 
determining a block map indicating a decoded block among the one or more blocks (Nam; Para. [0264]. A block map is determine, which is used to indicate decoded blocks among blocks.), wherein when one block of the one or more blocks is decoded, the determining of the block map comprises updating the block map with a value indicating the one block of the one or more blocks is an available region, and a value for at least one remaining block, except for at least one decoded block including the one block of the one or more block among blocks of a largest coding unit in the block map, remains a value indicating an unavailable region (Nam; Fig. 12, 14, 16, Para. [0242, 264]. For the decoding of one block being completed, values of a block map is updated, wherein at least one value indicate one block is an available region, and at least one value for at least one block indicates an unavailable region.); 
determining a neighboring region which is available to be referred to for a current block to be decoded in a certain scan order among the one or more blocks, based on the block map (Nam; Fig. 12, 14, 16, Para. [0264], [0251, 280]. A region of neighboring blocks is determined in accordance with a block map, wherein the region is available for a current block to be decoded in a certain scan order.); and 
decoding the current block, based on the neighboring region which is available to be referred to (Nam; Fig. 12, 14, 16, Para. [0264], [0251, 280]. A current block is decoded in accordance with a region of neighboring blocks.),
wherein the split information obtained from the bitstream includes split shape information of a block (Nam; Fig. 3-4, Para. [0097, 104-109, 129, 275-276]. The split information of split flag, size information, and prediction mode (inter or intra) indicates the split shape information of a block as at least shown in Fig. 4.), 
wherein the split shape information of the block includes information which indicates one of whether split the block or non-split the block, whether split the block into two or three blocks in a vertical direction, whether split the block into two or three blocks in a horizontal direction, and whether split the block into four blocks in the horizontal direction and the vertical direction (Nam; Fig. 3- 4, Para. [0097, 104-109, 129, 275-276]. The split information of split flag, size information, and prediction mode (inter or intra) indicates whether to split or not split, whether to split a block into at least two blocks in either a vertical direction or a horizontal direction, and whether to split a block into four blocks in the horizontal direction and the vertical direction.),
wherein the determining of the one or more blocks in the picture by using the split information obtained from the bitstream includes determining a plurality blocks as a part of the one or more blocks in a picture by hierarchically splitting a first block into the plurality of blocks in at least one of horizontal direction or vertical direction by using the split shape information of the first block or determining a block which has the same size as the first block as one of the one or more blocks by using the split shape information of the first block which indicates non-split (Nam; Fig. 3-4, Para. [0097, 104-109, 129, 275-276]. In accordance with the split information of split flag, size information, and prediction mode (inter or intra) being splitting or non-splitting, multiple blocks are determined as a part of at least one or more blocks of a picture by hierarchically splitting a first block into multiple blocks in at least one of a horizontal direction or a vertical direction, wherein a block is determined not to be split, having the same size with at least a first block in accordance with its respective split information of split flag, size information, and prediction mode (inter or intra) indicating to split or not to split.), and
wherein the one or more blocks have one of a square shape and a non-square shape (Nam; Fig. 3-4, Para. [0097, 104-109, 129, 275-276]. At least one or more blocks have one of a square shape and a non-square shape.).
While Nam disclose wherein the split shape information of the block includes information which indicates one of whether split the block or non-split the block, whether split the block into two or three blocks in a vertical direction, whether split the block into two or three blocks in a horizontal direction, and whether split the block into four blocks in the horizontal direction and the vertical direction (See remarks above.),
it does not specifically disclose wherein the split shape information of the block includes one of whether split the block into three blocks in a vertical direction, and whether split the block into three blocks in a horizontal direction.
However, Puri teaches wherein the split shape information of the block includes information which indicates whether split the block or non-split the block, and one of whether split the block into three blocks in a vertical direction, and whether split the block into three blocks in a horizontal direction (Puri; Table, 1-3, Fig. 8-9, Pg, 40, 41, 2nd Para., Pg. 53, 1st Para., Pg. 34, 1st Para.  In accordance with the split information of split flag and size information, blocks are either not partition/split (remain the same size) or partitioned/split into multiple partitions in at least one of a horizontal direction or a vertical direction, wherein a block is determined not to be split, having the same size with at least a first block in accordance with its respective split information of split flag, size information.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Nam to adapt a block partitioning scheme, by incorporating Puri’s teaching wherein blocks are split into 3 sub-blocks in either (Puri; Pg. 19, 2nd Para.).
But modified Nam does not specifically teach wherein when the three blocks are obtained by splitting the block in the vertical direction, the three blocks includes a left block, a center block, and a right block, a width of the left block is same as a width of the right block, and a width of the center block is twice the width of the left block and the right block, when the three block are obtained by splitting the block in the horizontal direction, the three blocks includes an above block, a center block, and a below block, a height of the above block is same as a height of the below block, and a height of the center block is twice the width of the above block and the below block.
However, Li teaches wherein when the three blocks are obtained by splitting the block in the vertical direction, the three blocks includes a left block, a center block, and a right block, a width of the left block is same as a width of the right block, and a width of the center block is twice the width of the left block and the right block (Li; Fig. 5a, b, Para. [0089] (No. 62/279233, Fig. 5, Para. [0071]). A block is divided into three blocks of a left block, a center block, and a right block, wherein the center block is twice the width of the left block and the right block, and the right block and the left block are of the same width.), 
when the three block are obtained by splitting the block in the horizontal direction, the three blocks includes an above block, a center block, and a below block, a height of the above block is same as a height of the below block, and a height of the center block is twice the width of the above block and the below block (Li; Fig. 5a, b, Para. [0089] (No. 62/279233, Fig. 5, Para. [0071]). A block is divided into three blocks of an above block, a center block, and a below block, wherein the center block is twice the width of the above block and the below block, and the above block and the below block are of the same height.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Nam to adapt a block partitioning scheme, by incorporating Li’s teaching wherein blocks are split into 3 sub-blocks in either (Li; Abstract.).

Regarding claim 2, Nam discloses the block map comprises regions corresponding to the one or more blocks, wherein a region of the block map corresponding to the decoded block among the one or more blocks is set as an available region (Nam; Fig. 12, 14, 16, Para. [0264], [0251, 280]. A map includes regions of neighboring blocks, wherein a region of blocks corresponds to decoded blocks being set as available.), and a region of the block map corresponding to a non-decoded block among the one or more blocks is set as an unavailable region (Nam; Fig. 12, 14, 16, Para. [0264], [0251, 280]. A map includes regions of neighboring blocks, wherein a region of blocks corresponds to non-decoded blocks being set as unavailable.).

Regarding claim 4, Nam discloses the one or more blocks comprise one or more coding units or one or more transform units (Nam; Para. [0055]. One or more blocks includes one or more coding units or transform units.).

Regarding claim 5, Nam discloses the block map is created for a largest coding unit (Nam; Fig. 14, 16, Para. [0227-230, 264]. A block map is associated with a largest coding unit.).

Regarding claim 7, Nam discloses the neighboring region which is available to be referred to comprises at least one of a region temporally neighboring the current block or a region spatially neighboring the current block (Nam; Fig. 14, 16, Para. [0227-230, 264]. A region of neighboring block, being available, includes at least one region temporally neighboring or spatially neighboring a current block.).

Claim 11-12, 14 are directed to a method of encoding an image by using a block map, comprising a sequence of processing steps that are in reverse/symmetric manner of the steps corresponding to the 

Claim 15 is directed to a device for decoding an image by using a block map, comprising a receiver and decoder (Nam; Para. [0074-76]. A receiving component and a decoding component are used.) performing a sequence of processing steps corresponding to the same as claim in claim 1, and is non-patentable over the prior art for the same reason as previously indicated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nam (US Pub. 2018/0316934 A1) in view of Puri (WO 2014120367 A1) and Li (US 20170208336 A1, supported by provisional application No. 62/279233), as applied to claim 2, and further in view of Sugio (US Pub. 20140211857 A1).

Regarding claim 8, Nam discloses the current block is a current coding unit (Nam; Fig. 4, 14, Para. [0097, 104-109, 129, 275-276]. A current block to be decoded includes a coding unit.), 
the determining of the neighboring region which is available to be referred to (Nam; Fig. 12, 14, 16, Para. [0264], [0251, 280]. A region of neighboring blocks is determined in accordance with a block map, wherein the region is available for a current block to be decoded in a certain scan order.).
But Nam does not specifically disclose the determining of the neighboring region which is available to be referred to comprises: configuring a plurality of merge candidates to derive motion information of the current coding unit, the plurality of merge candidates including at least one of a region temporally neighboring the current coding unit or a region spatially neighboring the current coding unit; and when there are two or more merge candidates included in the same coding unit among the plurality of merge candidates, replacing at least one of the two or more merge candidates with a merge candidate included in a different coding unit, and the decoding of the current block comprises: deriving the motion information of the current coding unit, based on the plurality of merge candidates; and predicting the current block by using the derived motion information.
However, Sugio teaches the determining of the neighboring region which is available to be referred to comprises: configuring a plurality of merge candidates to derive motion information of the current coding unit, the plurality of merge candidates including at least one of a region temporally neighboring the current coding unit or a region spatially neighboring the current coding unit (Sugio; Fig. 3, Para. [0106-107]. Merge candidates are determined to obtain motion information, wherein merge candidates includes at least a region spatially neighboring or temporally neighboring a current coding unit (block).); and 
when there are two or more merge candidates included in the same coding unit among the plurality of merge candidates, replacing at least one of the two or more merge candidates with a merge candidate included in a different coding unit (Sugio; Fig. 4, Para. [0106-107]. For a set of merge candidates including a neighboring CU (block) within the same CU, at least the neighboring CU (block) is excluded with other merge candidates being present.), and 
the decoding of the current block comprises: deriving the motion information of the current coding unit, based on the plurality of merge candidates (Sugio; Fig. 2, 3, Para. [0106-107]. Motion information is determined in accordance with merge candidates for coding a coding unit.); and 
predicting the current coding unit by using the derived motion information (Sugio; Fig. 2, 3, Para. [0106-107]. A coding unit is predicted using motion information from merge candidates.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Nam to adapt an merge mode approach, by incorporating Sugio’s teaching wherein redundant merge candidates are removed to obtain motion information, for the motivation to provide an image encoding method of inter prediction within increased coding efficiency (Sugio; Para. [0007].).

Regarding claim 10, Nam discloses the current block is a current coding unit (Nam; Fig. 4, 14, Para. [0097, 104-109, 129, 275-276]. A current block to be decoded includes a coding unit.), the determining of the neighboring region which is available to be referred to (Nam; Fig. 12, 14, 16, Para. [0264], [0251, 280]. A region of neighboring blocks is determined in accordance with a block map, wherein the region is available for a current block to be decoded in a certain scan order.).
But Nam does not specifically disclose the determining of the neighboring region which is available to be referred to comprises: configuring a plurality of merge candidates to derive motion information of the current coding unit, the plurality of merge candidates including at least one of a region spatially neighboring the current coding unit or a region temporally neighboring the current coding unit; and when there is a first neighboring region corresponding to the unavailable region of the block map among the plurality of merge candidates, replacing the first neighboring region with a second neighboring region corresponding to the available region of the block map, and the decoding of the current block comprises: deriving the motion information of the current coding unit, based on the plurality of merge candidates; and predicting the current coding unit by using the derived motion information.
However, Sugio teaches the determining of the neighboring region which is available to be referred to comprises: configuring a plurality of merge candidates to derive motion information of the current coding unit, the plurality of merge candidates including at least one of a region spatially neighboring the current coding unit or a region temporally neighboring the current coding unit (Sugio; Fig. 3, Para. [0106-107]. Merge candidates are determined to obtain motion information, wherein merge candidates includes at least a region spatially neighboring or temporally neighboring a current CU (block).); and 
when there is a first neighboring region corresponding to the unavailable region of the block map among the plurality of merge candidates, replacing the first neighboring region with a second neighboring region corresponding to the available region of the block map (Sugio; Para. [0008], Ln. 14-28. When there is neighboring block not to be a reference block as a unavailable region, one or more new candidate is generated to be present as a set of merge candidates.), and 
the decoding of the current block comprises: deriving the motion information of the current coding unit, based on the plurality of merge candidates (Sugio; Fig. 2, 3, Para. [0106-107]. Motion information is determined in accordance with merge candidates for coding a coding unit.); and 
predicting the current coding unit by using the derived motion information (Sugio; Fig. 2, 3, Para. [0106-107]. A CU (block) is predicted using motion information from merge candidates.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Nam to adapt an merge mode approach, by incorporating Sugio’s teaching wherein redundant merge candidates are removed to obtain motion information, for the motivation to provide an image encoding method of inter prediction within increased coding efficiency (Sugio; Para. [0007].).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nam (US Pub. 2018/0316934 A1) in view of Puri (WO 2014120367 A1) and Li (US 20170208336 A1, supported by provisional application No. 62/279233), as applied to claim 2, and further in view of Sugio (US Pub. 20130308708 A1).

Regarding claim 9, Nam discloses the current block is a current coding unit (Nam; Fig. 4, 14, Para. [0097, 104-109, 129, 275-276]. A current block to be decoded includes a coding unit.), and the determining of the neighboring region which is available to be referred to (Nam; Fig. 12, 14, 16, Para. [0264], [0251, 280]. A region of neighboring blocks is determined in accordance with a block map, wherein the region is available for a current block to be decoded in a certain scan order.).
the determining of the neighboring region which is available to be referred to comprises: configuring a plurality of merge candidates to derive motion information of the current coding unit, the plurality of merge candidates including at least one of a region spatially neighboring the current coding unit or a region temporally neighboring the current coding unit; and when there are two or more merge candidates having the same motion information among the plurality of merge candidates, replacing at least one of the two or more merge candidates with a merge candidate having different motion information, and the decoding of the current coding unit comprises: deriving the motion information of the current block, based on the plurality of merge candidates; and predicting the current coding unit by using the derived motion information.
However, Sugio teaches the determining of the neighboring region which is available to be referred to comprises: configuring a plurality of merge candidates to derive motion information of the current coding unit, the plurality of merge candidates including at least one of a region spatially neighboring the current coding unit or a region temporally neighboring the current coding unit (Sugio; Fig. 2-4, Para. [0061, 63]. Merge candidates are determined to obtain motion information, wherein merge candidates includes at least a region spatially neighboring or temporally neighboring a current coding unit (block).); and 
when there are two or more merge candidates having the same motion information among the plurality of merge candidates, replacing at least one of the two or more merge candidates with a merge candidate having different motion information (Sugio; Fig. 2-4, Para. [0061, 63]. For a set of merge candidates including neighboring CUs (blocks) having the same motion information, at least one neighboring CU (block) is excluded with other merge candidates being present.), and 
the decoding of the current block comprises: deriving the motion information of the current coding unit, based on the plurality of merge candidates (Sugio; Para. [0059-60, 61, 63]. Motion information is determined in accordance with merge candidates for coding a block.); and 
predicting the current coding unit by using the derived motion information (Sugio; Para. [0059-60, 61, 63]. A CU (block) is predicted using motion information from merge candidates.).
(Sugio; Para. [0007].).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Moon (US Pub. 20190149836 A1) teaches partitioning a block into 3 blocks in vertical or horizontal direction with specific dimensions.

Kim (Us Pub. 20210037226 A1) teaches a video coding system for coding 360-degree images using a specific block partition structure.

Chuang (US Pub. 20180070110 A1) teaches a video coding system utilizing a prediction 
tree (PT) portion of a multi-type tree-based partitioning scheme.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT KIR/Primary Examiner, Art Unit 2485